UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA

_____________________________
                              )
LEONARDO DE LA CRUZ,          )
                              )
          Plaintiff,          )
                              )
          v.                  )         Civil Action No. 09-1077 (RWR)
                              )
DISTRICT OF COLUMBIA, et al., )
                              )
          Defendants.         )
_____________________________ )


                                ORDER

     Counsel for the plaintiff and the defendants in this case

notified the court that the parties have reached a settlement.

In light of that representation, it is hereby

     ORDERED that this case shall be dismissed without prejudice

for thirty days.   It is further

     ORDERED that any party may, within thirty days from entry of

this Order, reopen this case upon motion approved by the Court.

It is further

     ORDERED that if no party moves to reopen this case within

thirty days, this case shall, without further order, stand

dismissed with prejudice.

     SIGNED this 8th of February, 2011.



                                         /s/
                                RICHARD W. ROBERTS
                                United States District Judge